internal_revenue_service department of the treasury number info release date ndex number washington dc person to contact telephone number refer reply to cc psi 6-genin-112053-02 date date re request for general information dear i have been asked to respond to your letter of date in which you recommend the following two means of simplification of the internal_revenue_code replacing sec_1245 and reviewing the distinction between repairs and improvements the change you recommend to sec_1245 is a change in the law because the office of the tax_legislative_counsel in treasury makes the recommendations for tax law changes we have forwarded a copy of your letter to that office as you point out the line between repairs and improvement is difficult to draw in many cases in announcement i r b an advance notice of proposed rulemaking reg-125838-01 the internal_revenue_service describes rules it expects to propose to provide a framework for capitalization issues for intangibles this notice stated that the service and treasury are also considering guidance to address the treatment of costs to repair or improve tangible_property annually the service and treasury include on the guidance priority list items on which treasury and the service intend to publish guidance in the coming year see the attached copy of notice_2002_22 requesting suggestions for publication from date through date you may wish to recommend inclusion of a specific aspect of the repair or improvement question on this list or you may wish to urge that the service and treasury expedite more general guidance on the treatment of costs to repair or improve tangible_property by including this guidance on the list i hope this letter is helpful if you would like to discuss this matter further contact me or at sincerely yours charles b ramsey chief branch office of associate chief_counsel passthroughs and special industries
